Citation Nr: 0213432	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-18 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1968 to February 
1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
a July 2000 rating decision denied a claim for a total 
disability rating based on individual unemployability and 
that the record does not reflect that the veteran thereafter 
filed a notice of disagreement with this aspect of that 
rating decision.  Consequently, the Board finds that this 
issue is not a subject for current appellate review.  

However, the Board also notes that the veteran's 
representative has again raised this issue, and it is 
therefore referred to the regional office (RO) for 
appropriate consideration.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
symptoms that are productive of total occupational and social 
impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Codes 9400 
and 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board first notes that the claim has already been 
developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA).  The veteran 
has been furnished with appropriate Department of Veterans 
Affairs (VA) PTSD examinations to assess the severity of the 
veteran's PTSD and the record contains extensive treatment 
records that further enable the Board to properly assess the 
level of disability associated with the veteran's PTSD.  
There is also no indication in the record that there are any 
outstanding relevant treatment records that have not been 
obtained or are adequately addressed in documents and records 
that are already in the claims file.  Moreover, the Board 
notes that the veteran has clearly been placed on notice of 
the evidence and criteria necessary to warrant entitlement to 
a higher rating and the veteran has been advised on multiple 
occasions of the evidence that would be obtained on his 
behalf and that which he could provide to support his claim.  
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Finally, as a result of the Board's decision to grant 
the veteran a 100 percent schedular rating for his PTSD, the 
Board's action in proceeding to a decision on the merits 
without further development could not be considered 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

An October 1997 VA hospital discharge summary reflects that 
the veteran had been admitted to this facility in August 1997 
while on leave from his position at the Post Office.  The 
veteran stated that he suffered from depression, grief, 
anger, guilt, outbursts of anger, and periotic suicidal and 
homicidal ideation.  He related recurrent and intrusive 
memories of Vietnam.  The veteran also reported isolation and 
mistrust of others, in addition to multiple hospitalizations 
at various VA medical facilities.  Mental status evaluation 
revealed neutral affect and depressed mood.  He complained of 
multiple sleep disturbances, intrusive memories and 
flashbacks.  The Axis I diagnosis was PTSD and the veteran 
was assigned a global assessment of functioning (GAF) scale 
score of 45.

VA outpatient records from the spring of 1998 reflect the 
veteran's receipt of periodic treatment for PTSD and 
substance abuse, with the veteran reporting efforts towards 
resolving his marital problems.

A VA hospital discharge summary for the period of October to 
November 1998 reflects the veteran's history of PTSD and his 
admission in October 1998 with complaints of depression, and 
suicidal and homicidal ideation.  He advised of a recent 
separation from a girlfriend with whom he had been staying 
intermittently for the previous year.  Various symptoms of 
PTSD were again noted.  It was also noted that he continued 
to isolate himself, and that his mood and affect were 
depressed.  The diagnosis included depressive disorder, not 
otherwise specified, history of PTSD and polysubstance 
dependence, cocaine, heroin, alcohol and marijuana.  At the 
time of admission, the veteran's GAF was noted to be 20.  At 
the time of discharge, it was 40.

A VA hospital summary for the period of November 1998 to 
December 1998 notes that the veteran worked at the Post 
Office but had not been back to work since July 1998.  It was 
noted that the veteran did not have more than an 11th grade 
education, but that he did receive his General Educational 
Development (GED) degree.  At this time, it was indicated 
that the veteran lived with his girlfriend.  The diagnosis 
included PTSD and substance abuse.  A GAF of 41 was assigned 
for serious impairment.

VA PTSD examination in March 1999 revealed the veteran's 
history of multiple hospitalizations with symptoms of anger, 
depression and homicidal thoughts.  The veteran also 
continued to relate sleep disturbance and the avoidance of 
people.  Mental status examination revealed constricted 
affect and depressed mood.  The primary diagnosis was PTSD 
and the veteran was assigned a GAF of 45.

A VA hospital discharge summary from April 1999 reflects that 
the veteran reported complaints of depression, suicidal 
ideation, feelings of guilt, poor sleep and difficulty 
concentrating and irritability.  During admission, the 
veteran was noted to have had difficulty with sleeping, with 
multiple nighttime awakenings secondary to nightmares and 
occasional flashbacks of combat-related trauma.  The 
diagnosis included depression, not otherwise specified, and 
polysubstance dependence, heroin, alcohol and cocaine.  The 
veteran was assigned a GAF at admission and discharge of 30 
and 35, respectively.  A subsequent addendum to this 
diagnosis reflects the addition of the diagnosis of PTSD, and 
GAF at discharge was now indicated to be 60.  

A June 1999 letter from a VA PTSD social worker reflects the 
opinion that the veteran suffered from PTSD that had 
progressively worsened over time and had affected nearly 
every aspect of his life, including interpersonal 
relationships and the veteran's ability to work.  He also 
indicated that the veteran had difficulty in managing his 
daily activities.

A June 1999 letter from the United States Postal Service 
advises of the intention to remove the veteran for failure to 
maintain regular attendance since July 1998.  

In a July 1999 letter, a VA addiction clinic coordinator 
related the veteran's multiple hospital admissions between 
October and December 1998, and more recently in April 1999, 
and his opinion that the veteran's addiction and psychiatric 
problems had been disabling and that he was far from ready to 
work, further stating that it was his opinion that the 
veteran had really not been able to work since spring of 
1998.

Another July 1999 letter from a VA Dual Diagnosis Program 
coordinator to the Post Office advises that the veteran had 
been admitted to this program and would also be pursuing 
further treatment for his PTSD.

A VA hospital summary for the period of July to August 1999 
reflects that the veteran was admitted to a substance abuse 
program in July 1999.  It was further noted that he had not 
worked over the previous year and had been separated from his 
wife for the previous six years.  The veteran was found to 
have slightly constricted affect and mildly depressed mood.  
He was also found to exhibit fairly good insight and 
judgment.  During the admission, he experienced nightmares 
and he was later admitted into the PTSD treatment unit.  The 
diagnosis at this point included polysubstance abuse and 
depressive disorder, not otherwise specified, and the veteran 
was assigned a GAF of 35.  

A VA hospital summary for the period of August to September 
1999 reflects that the veteran complained of multiple PTSD 
symptoms, including social isolation, decreased memory and 
concentration, increased anger, and depression with sleep 
problems.  Mental status examination revealed blunted affect 
and euthymic mood.  His judgment and insight were fair and 
the veteran was considered to be frequently forgetful.  The 
diagnosis included PTSD and polysubstance abuse, and the 
veteran was assigned a GAF of 28.

A VA hospital summary for the period of September 1999 to 
December 1999 reflects the veteran's report of his continued 
separation from his wife and that he hoped to return to his 
position with the Post Office.  The diagnosis included PTSD 
and a GAF of 55, the highest GAF in the past year noted to be 
45.

A March 2000 VA medical statement reflects the veteran's 
participation in an outpatient aftercare treatment program.

A VA hospital summary for the period of December 2000 to 
January 2001 reflects that the veteran was admitted with 
reports of depression, flashbacks and alcohol and cocaine 
use.  At this time, the veteran indicated that he had 
returned to the Post Office after his previous admission, but 
that he started to have some problems at work and relapse of 
his PTSD symptoms.  He also began to have problems with his 
girlfriend and his daughter.  Mental status examination 
revealed constricted affect and depressed mood.  The veteran 
complained of flashbacks and insight and judgment were noted 
to be fair.  The diagnosis was substance abuse, PTSD and 
major depression, and his GAF on admission was 35 and on 
discharge, 55.

A January 2001 Last Change Agreement with the Post Office 
reflects the Post Office's agreement to extend a previous 
contract in return for the veteran's participation in a new 
treatment program.

An April 2001 witness statement reflects that this witness 
had known the veteran for approximately two years and 
describes the veteran's symptoms of PTSD.

VA PTSD examination in October 2001 revealed that the veteran 
reported current full-time employment with the Post Office 
but that he continued to undergo individual therapy and group 
therapy at the rate of once a week.  He also noted that he 
had had some college education.  Mental status examination 
revealed that the veteran was irritable at times and 
increasingly moody.  He also noted that he continued having 
problems staying asleep due to nightmares and that he tended 
to isolate himself from others.  He reported some short-term 
memory problems and that he would distance himself from his 
girlfriend.  His main activities and leisure pursuits were 
indicated to be watching movies and listening to music.  
Nightmares reportedly occurred at the rate of three to four 
times a week, and he also reported being angry and irritable, 
noting an incident a couple of days earlier when he was about 
to hit someone because of his anger.  He denied any problems 
with work attendance since December 2000.  The assessment was 
that the veteran met the criteria for a diagnosis of PTSD and 
that the veteran had some mild occupational and social 
impairment.  The examiner went on to indicate that within the 
occupational sphere, the veteran had some reduced reliability 
and productivity due to disturbances in his motivation and 
mood, but that he was able to work full-time and had had 
regular attendance since December 2000.  The examiner also 
noted that the veteran had some social avoidance but was 
living with his girlfriend and not reporting any major 
problems with this relationship.  The veteran's symptom 
picture was found to result in a GAF of 60 for recurrent 
functioning and his best functioning in the past year.  The 
GAF of 60 was noted to reflect that the veteran was generally 
functioning in all areas although with some difficulty.  The 
diagnosis was PTSD.

At the veteran's hearing before a member of the Board in July 
2002, the veteran testified that he had longed suffered with 
his symptoms of PTSD and that it was difficult for him to 
maintain employment and relationships with others (transcript 
(T.) at p. 6).  Although he was currently back at his 
position with the Post Office, he noted that he had walked 
away from the Post Office several times (T. at p. 7).  This 
was also the way he would react to relationships (T. at p. 
7).  His highest level of education consisted of his 
participation in a two-year technical program (T. at p. 11).

The veteran's service-connected PTSD has been evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" criteria for neuropsychiatric 
disabilities which took effect on November 7, 1996.  As the 
subject claim for an increased evaluation for PTSD was filed 
in December 1998, the evaluation of the veteran's PTSD will 
be based on consideration of only the "new" criteria.

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The veteran has worked with the United States Post Office 
since approximately 1987, but until recently, that employment 
has been punctured by significant time off for treatment, 
including most or all of 1998 and 1999, and at least part of 
2000.  In addition, although examiners have assigned GAF 
scores of as high as 60 for the veteran's PTSD (most recently 
in October 2001), examiners since 1998 have also consistently 
noted the veteran's consistent symptoms of isolation, 
irritability and anger, with GAF scores of 41 for serious 
impairment both before and after hospital admission for PTSD 
and substance abuse at the end of 1998, 45 solely for PTSD 
following VA examination in March 1999, admission and 
discharge GAFs of 30 and 35 in April 1999, 28 for PTSD and 
substance abuse in September 1999, and while discharge 
summaries in December 1999 and January 2001 reflect a GAF at 
the time of discharge of 55, they also reflect GAFs for the 
previous year and at the time of the veteran's admission of 
45 and 35, respectively. 

The Board also notes that based on an overview of the 
evidence in general since December 1998, the Board finds that 
periodically improved GAF scores of 55 and even at 60 
following his most recent VA examination in October 2001, are 
overshadowed by significant PTSD symptoms which have resulted 
in GAF scores as low as 28.  Moreover, the Board is also 
impressed by the fact that although the veteran has engaged 
in a continued effort to stay with the Post Office, it is 
apparent that it has been extremely difficult for the veteran 
to do so as a result of his symptoms of PTSD, and that this 
is further demonstrated by his tendency towards isolating 
himself from others and episodes of anger and irritability.  
Finally, the record over this period reflects no fewer than 
seven periods of usually extended hospitalization between 
late 1998 and early 2001.  These hospitalizations correlate 
generally with increases in the GAF scores, as would be 
hoped.  But the Board finds that the overall picture of the 
veteran's industrial impairment must be seen in light of this 
extensive time lost from work which the GAF scores do not 
fully reflect.

Thus, in light of all of the evidence of record, the Board 
finds that the veteran is entitled to a 100 percent 
disability evaluation effective from December 1998.  The 
record indicates very few hobbies or outside interests, and 
although the veteran more recently identified the 
continuation of his relationship with a girlfriend, the 
record as a whole is reflective of limited social contact, 
and found by the Board to be indicative of significant social 
impairment.  The veteran also consistently experiences 
difficulty with sleeping, anger outbursts, easy irritability, 
and other symptoms that have been related solely to the 
veteran's PTSD.  The record further reflects that the veteran 
has reported being continually troubled by nightmares and 
intrusive memories of Vietnam.

Therefore, the Board is persuaded that the veteran's PTSD, 
when viewed longitudinally, is manifested by the type of 
gross impairment in thought processes or communication and 
inappropriate behavior consistent with total occupational and 
social impairment under the "new" criteria for 
neuropsychiatric disabilities which took effect on November 
7, 1996.  Accordingly, a 100 percent rating is in order.  
38 C.F.R. § 4.130, Diagnostic Code 9411.


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
legal criteria governing payment of monetary benefits.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

